Citation Nr: 0606441	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  02-09 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to an increased rating for post-traumatic 
degenerative joint disease of the left shoulder, currently 
evaluated as 20 percent disabling, to include the propriety 
of the reduction in rating from 20 percent to 10 percent for 
the period of December 1, 2001 to October 20, 2005.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1993, including a period of service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO.  In a March 1999 
rating decision, the RO denied a rating in excess of 10 
percent for a service-connected left shoulder disability.  
The veteran perfected an appeal with regard to that decision.  
During the pendency of that appeal, the RO in an April 2000 
decision granted a 20 percent rating for the left shoulder 
disability, effective in June 1998.  With regard to the 
award, the RO stated that its decision represented a complete 
grant of benefits sought on appeal and that the evaluation 
was subject to future examination based on pending surgery.  
In January 2001, the RO notified the veteran that it was 
reviewing his case to determine if a change in his rating was 
warranted.  In a September 2001 rating decision, the RO 
determined to reduce the left shoulder disability rating from 
20 percent to 10 percent, to be effectuated in December 2001.  
The veteran appealed this decision, claiming that a rating in 
excess of 10 percent was warranted.  

This case was previously before the Board in June 2003, at 
which time the Board informed the veteran that it was 
developing his case rather than remanding it to the RO.  In 
June 2003, the Board issued a letter to the veteran, 
requesting that he submit additional medical treatment 
information and informing him that he would be scheduled for 
an examination in connection with his appeal.  However, in a 
document dated in September 2003, the Board explained that, 
as a result of a Federal Circuit Court decision and other 
policy considerations, it had determined to remand the case 
to the RO for additional development and readjudication of 
the veteran's claim.  Subsequently, the RO returned the case 
to the Board for further consideration.  

In August 2005, the Board remanded the case to the RO for 
additional development.  Subsequently, the RO in a December 
2005 rating decision, granted a 20 percent rating for the 
left shoulder disability, effective October 20, 2005.  The 
veteran continues his appeal for a higher rating, to include 
consideration of the propriety of the reduction in rating 
from 20 percent to 10 percent for the period of December 1, 
2001 to October 20, 2005.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained all evidence 
necessary for an equitable disposition of the claims decided 
herein.

2.  In an April 2000 decision, the RO assigned a 20 percent 
rating for the veteran's service-connected post-traumatic 
degenerative joint disease of the left shoulder, effective 
June 25, 1998.  

3.  Following a VA examination in May 2001, the RO proposed 
reducing the rating assigned for the service-connected left 
shoulder, from 20 percent to 10 percent; in a September 2001 
rating decision, the RO implemented the proposed reduction, 
to be effective on December 1, 2001.  

4.  A comparison of the medical evidence upon which a 20 
percent rating was assigned by the RO in the rating decision 
in April 2000 with the evidence received in connection with 
the rating reduction, consisting solely of a May 2001 VA 
examination report and a February 2000 X-ray report of the 
left shoulder, does not clearly reflect improvement in the 
service-connected disability.  

5.  Throughout the period of the appeal, the veteran's 
service-connected post-traumatic degenerative joint disease 
of the left (minor) shoulder is manifested by limitation of 
motion of the joint (forward flexion from 0 degrees to 180 
degrees with pain between 90 degrees and 120 degrees; 
abduction from 0 degrees to 180 degrees with pain between 60 
degrees and 120 degrees; and internal and external rotation 
from 0 degrees to 80 degrees), with continued pain, fatigue, 
and lack of endurance - but no additional limitation of 
motion - on repetitive movement; by small marginal 
osteophytes at the acromioclavicular joint, as confirmed by 
X-ray; and by overall impairment that more nearly 
approximates motion limited to midway between side and 
shoulder level.  


CONCLUSIONS OF LAW

1.  As the rating for the service-connected post-traumatic 
degenerative joint disease of the left shoulder was not 
properly reduced from 20 percent to 10 percent, effective on 
December 1, 2001, the reduction is void.  38 U.S.C.A. §§ 
5107, 5112(b)(6), 7104 (West 2002); 38 C.F.R. §§ 3.105(e), 
3.344(c), 4.1, 4.2, 4.71a including Diagnostic Codes 5010, 
5201, 5203 (2005).  

2.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected post-traumatic 
degenerative joint disease of the left shoulder have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), among other things, redefined the obligations of 
VA with respect to its duties to notify and to assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
VCAA and its implementing regulations are applicable to the 
claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO rating decision in March 1999, which is 
prior to the enactment of the VCAA.  In any case, as 
explained herein below, the notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration, and the veteran was offered ample opportunity 
to present evidence or argument in support of his appeal.  
Accordingly, the Board will proceed to adjudicate the claim.  

In the VCAA notice sent to the veteran in March 2001 and 
January 2004, the RO advised the veteran of what specifically 
VA had done and would do to assist in the claim, and what 
information and evidence the veteran was expected to furnish.  
The RO specifically informed the veteran that VA would assist 
him in obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

The Board notes that the VCAA notices of March 2001 and 
January 2004 did not specifically notify the veteran of what 
was required to prevail on his claim for an increased 
schedular rating, to include the rating restoration claim.  
In any case, the Board deems that the notice deficiency was 
essentially cured, with no resulting prejudice to the veteran 
(see Mayfield v. Nicholson, 19 Vet. App. 103 (2005)), when 
the RO adjudicated the rating claim in rating actions in 
March 1999, April 2000, September 2001, and December 2005 (of 
which he was provided copies), issued the veteran statements 
of the case in October 1999 (regarding increased rating) and 
February 2002 (regarding reduction in rating), and issued him 
supplemental statements of the case in May 2005 and December 
2005.  The rating decisions set forth the general 
requirements of applicable law pertaining to a claim for an 
increased rating for a left shoulder disability (and for 
restoration of a rating of such disability), and he was 
advised as to the nature of the evidence necessary to 
substantiate his claim for an increased schedular rating.  
Additionally, the supplemental statements of the case 
contained the United States Code cites relevant to the VCAA.  
The statements of the case and supplemental statements of the 
case, as well as the Board remands of September 2003 and 
August 2005, also provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  As such, through these 
documents, the RO informed the veteran of the information and 
evidence needed to substantiate his claim.  See 38 U.S.C.A. 
§§ 5102, 5103.  

In sum, through the VCAA notices, rating decisions, 
statements of the case, and supplemental statements of the 
case - all taken together - the RO has sufficiently informed 
the veteran of the information or evidence needed to 
substantiate his claim for an increased rating, and the 
parties responsible for obtaining that evidence.  With regard 
to notification, all the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing at the RO before 
a local hearing officer in March 2000.  The RO has obtained 
VA medical treatment records of the veteran.  The veteran has 
not identified any private treatment records for the RO to 
obtain on his behalf, and he has not identified any 
additionally available evidence for consideration in his 
appeal.  Further, VA has conducted necessary medical inquiry 
in an effort to substantiate the claim.  38 U.S.C.A.§ 
5103A(d).  The veteran was afforded VA examinations in 
September and October 1998, May 2001, and October 2005, 
specifically to evaluate the current nature and severity of 
the left shoulder disability.  Accordingly, the Board finds 
that there is no prejudice to the veteran in proceeding to 
adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim

A.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 (2005) 
are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2005).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2005).  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2005).  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Pursuant to Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under Diagnostic Code 5201, when arm motion is limited at the 
shoulder level, the minor arm is rated 20 percent.  When arm 
motion is limited to a point midway between the side and 
shoulder level, the minor arm is rated 20 percent.  When arm 
motion is limited to 25 degrees from the side, the minor arm 
is rated 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  In this case, the evidence shows that the veteran's 
service-connected left shoulder is his non-dominant, or 
minor, shoulder.  

Under Diagnostic Code 5203, impairment of the minor clavicle 
and scapula, as shown by malunion or nonunion without loose 
movement, is rated 10 percent.  Nonunion with loose movement 
or dislocation of the minor clavicle and scapula is rated 20 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The Rating Schedule also provides that a normal range of 
motion of the shoulder is 0 degrees to 180 degrees on flexion 
and abduction, 0 degrees to 90 degrees on internal rotation, 
and 0 degrees to 90 degrees on external rotation.  38 C.F.R. 
§ 4.71, Plate I (2005).   

B.  Analysis

1.  Rating Reduction

In this case, an exposition of the factual background 
relative to the reduction in rating, from 20 percent to 10 
percent for the period of December 1, 2001 to October 20, 
2005, is as follows.  The RO in an April 2000 decision 
assigned a 20 percent rating for the veteran's service-
connected post-traumatic degenerative joint disease of the 
left shoulder, effective June 25, 1998, which is a month 
prior to receipt of his claim for an increased rating.  The 
RO noted that because there was a likelihood of improvement 
in the left shoulder condition due to pending surgery, which 
was expected to correct or improve the condition, the 
evaluation of 20 percent was not considered permanent and was 
subject to future examination.  However, the evidence in the 
record indicates that the surgery never took place (a May 
2001 examiner indicates that the veteran chose not to undergo 
surgery, when faced with two different recommended 
procedures).  In September 2000, it was noted that the 
veteran had relocated to Wyoming, and the file was 
transferred to a closer VA facility.  Based on the notations 
in the file that the veteran's left shoulder condition would 
need future review, the VA facility scheduled him for a VA 
compensation examination in October 2000.  The veteran, 
however, refused the examination location because he had 
relocated again, to Utah.  Notations in the file also 
indicate that the veteran did not understand why he was being 
scheduled for another VA examination.  The claims file was 
transferred to the Salt Lake City RO, which also scheduled 
him for VA examination.  In December 2000, the veteran 
indicated that he was unable to appear for the scheduled 
examination and also questioned whether a review examination 
was even necessary.  The Salt Lake City RO determined that a 
review examination was needed, following receipt of, it 
appears, a single medical record (X-rays of the left shoulder 
dated in February 2000).  The veteran thereafter presented to 
a fee-basis VA examination in May 2001.  

Then, based on the May 2001 fee-basis VA examination report 
and the left shoulder X-ray report dated in February 2000, 
the RO in a June 2001 rating decision proposed reducing the 
rating assigned for the service-connected left shoulder, from 
20 percent to 10 percent.  The RO notified the veteran of 
this by letter in June 2001.  In a telephone call in July 
2001, the veteran requested a postponement in the "due 
process rating" until after his return from a job in Alaska, 
and indicated that he would be relocating to Idaho shortly.  
He also mentioned that the VA examiner expressed that his 
rating should be 20 percent.  In a September 2001 rating 
decision, the RO implemented the proposed reduction, to be 
effective on December 1, 2001.  The claims file was then 
transferred to the Boise RO, which is currently handling the 
appeal.  In an October 2001 statement, the veteran expressed 
his disagreement with the rating reduction.  The veteran 
stated that the May 2001 examiner related that his left 
shoulder disability would only become worse and recommended 
surgery, as well as several surgeons by name.  He also 
reported that the examiner stated that given the condition of 
his shoulder his rating should never be reduced.  In a March 
2002 statement, the veteran reiterated that the May 2001 
examiner recommended surgery and expressed that it would 
never improve due to the degenerative nature of his shoulder 
condition.  He also noted that the May 2001 examiner was the 
third doctor to have recommended surgery, behind a VA doctor 
and a private doctor both in Montana.  

Thus, the veteran's service-connected post-traumatic 
degenerative joint disease of the left (minor) shoulder is 
currently assigned the following:  a 20 percent rating 
effective from June 1998 through November 2001, under 
Diagnostic Codes 5010-5201; a 10 percent rating effective 
from December 1, 2001 to October 20, 2005, under Diagnostic 
Codes 5010-5203; and a 20 percent rating effective from 
October 20, 2005, under Diagnostic Codes 5010-5203.  It is 
noted that, pursuant to 38 C.F.R. § 4.27 (2005), hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The veteran 
is already in receipt of greater than the maximum rating 
warranted based on arthritis under Diagnostic Codes 5003 and 
5010.

In the instant case, the Board notes that the RO has complied 
with the procedural requirements set forth under 38 C.F.R. § 
3.105(e).  That is, the RO issued a proposed rating 
reduction, provided the veteran with at least 60 days to 
submit evidence to show that reduction was not warranted, and 
issued a final rating decision after expiration of the 60-day 
time period.  The Board also notes that the statement of the 
case mailed to the veteran in February 2002 did not cite or 
otherwise address the applicable provisions of 38 C.F.R. § 
3.344.  The provisions of 38 C.F.R. § 3.344(a) and (b) are 
not applicable in this case, as the veteran's service-
connected disability rating of 20 percent had not been in 
effect for five years or more.  However, 38 C.F.R. § 3.344(c) 
is applicable and provides that reexaminations showing 
improvement will warrant a reduction in a disability rating.  

After a careful review of the evidence of record in this 
case, the Board finds that underlying improvement in the 
veteran's service-connected left shoulder disability is not 
shown.  Accordingly, the Board finds that the disability 
rating reduction, effectuated by the rating decision in 
September 2001, was not in accordance with the requirements 
of 38 C.F.R. § 3.344(c) and that the 20 percent rating must 
be restored for the left shoulder disability for the period 
of December 1, 2001 to October 20, 2005.  

In reviewing this case, the Board must focus on the evidence 
available to the RO at the time the reduction was 
effectuated.  Some care must be taken to ensure that a change 
in an examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  See 38 
C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

In this regard, it is the judgment of the Board that the May 
2001 fee-basis VA examination, upon which the reduction was 
almost entirely based, was inadequate.  That examination had 
been ordered ostensibly on the assumption that the veteran 
had undergone left shoulder surgery that had been planned at 
the time that he was granted a 20 percent rating for the 
condition in the April 2000 RO decision, and that the surgery 
would likely result in improvement of his condition.  As 
noted herein above, the veteran did not undergo the planned 
surgery.  Moreover, as he relocated a few times during this 
time period, his claims file was transferred to various VA 
offices, which ordered VA examinations to ascertain 
improvement in the condition but did not appear to 
acknowledge that the surgery was not performed.  Under these 
circumstances, and given the incomplete findings on the May 
2001 examination, an accurate picture of the functional loss 
attributable to the veteran's service-connected left shoulder 
disability was not obtained for consideration in the rating 
reduction.  

A comparison of the medical evidence upon which a 20 percent 
rating was assigned by the RO in the rating decision in April 
2000, with the evidence received in connection with the 
rating reduction, which consisted solely of a May 2001 VA 
examination report and a February 2000 X-ray report of the 
left shoulder, does not clearly reflect sustained improvement 
in the service-connected left shoulder disability prior to 
the rating reduction, to the extent that a rating reduction 
is warranted.  

A review of the record shows that at the time of VA 
examination in September 1998, there was pain with limitation 
of motion of the left shoulder joint.  At the time of a fee-
basis VA examination in October 1998, the veteran's left 
shoulder disability was manifested by arthritis, as shown by 
X-rays, which represented an ongoing limitation and 
disability on the basis of limited motion of the shoulder, 
continuing pain, and loss of strength.  In an April 1999 
report, the veteran's private physician (C.K., M.D.) 
indicated that there was "much more going on" with the 
veteran's arm than was considered in the VA examination.  The 
physician found that the veteran had definite weakness with 
extension of the arm to the lateral side, and was unable to 
hold the arm up in front of him against forced motion 
compared with the right arm.  He assessed, among other 
things, loss of strength and recommended further tests to 
determine the appropriate surgical procedure.  VA outpatient 
records dated from January 2000 to March 2000 show continued 
treatment for complaints of left shoulder pain with overhead 
activity, which included steroid injections that at times 
made his shoulder feel worse.  

The foregoing discussion of medical evidence upon which the 
20 percent rating was assigned is now compared with the 
evidence upon which the rating reduction was made in 
September 2001.  Such evidence consists of a February 2000 VA 
X-ray report of the left shoulder, which showed no bony or 
joint abnormality.  However, the RO mostly relied on the 
clinical findings of a May 2001 fee-basis VA examination in 
reducing the veteran's rating from 20 percent to 10 percent.  
On that examination, the physician related the veteran's 
complaints of pain with repetitive activities of the left arm 
and shoulder, especially any activity that involved raising 
his left arm above the horizontal.  The physician also noted 
that the veteran had opted not to undergo surgery, when 
presented with recommendations for both "open" and 
orthoscopic procedures.  The musculoskeletal examination 
consisted of range-of-motion testing, which found normal 
flexion and abduction but impairment in external and internal 
rotation (by about 50 percent).  The assessment included 
limitation of motion of the left shoulder.  While the 
examiner reported range of motion findings in regard to the 
left shoulder, the examiner failed to adequately evaluate the 
left shoulder in light of DeLuca v. Brown, 8 Vet. App. 202 
(1995), wherein the Court essentially stated that range of 
motion loss due to pain on use or during flare-ups must be 
considered in rating a disability.  Clinical findings 
included decreased rotation, but the findings in regard to 
pain on use - which was a specific complaint of the veteran - 
were not adequately portrayed.  Further, other factors such 
as weakened movement, excess fatigability, and incoordination 
(see DeLuca, supra.) were not also addressed.  

Thus, in consideration that the veteran had not in fact 
undergone surgery, as had been initially expected, and that 
the May 2001 examination findings were not only incomplete 
but also reflected continuing complaints of pain and 
limitation of motion of the left shoulder, the Board finds 
that the RO did not comply with the provisions of 38 C.F.R. § 
3.344(c) and that the reduction cannot be sustained.  
Accordingly, the Board concludes that the rating reduction in 
this case, effective December 1, 2001 to October 20, 2005, 
was not proper and that, accordingly, the reduction is void.  
As such, the veteran is entitled to restoration of a 20 
percent rating for the service-connected left shoulder 
disability.  

2.  Rating in Excess of 20 Percent

After a careful review of the evidence, the Board finds that 
for the period of this appeal, the veteran has not met the 
criteria for a disability evaluation in excess of 20 percent 
for his service-connected post-traumatic degenerative joint 
disease of the left shoulder.  

The VA clinical findings in this case consist of VA 
outpatient records, a September 1998 VA examination report, a 
fee-basis October 1998 VA examination report, a private 
evaluation report dated in April 1999, a fee-basis May 2001 
VA examination report, and an October 2005 VA examination 
report.  Such medical evidence shows that the veteran's left 
shoulder joint was indeed limited but not to the extent 
required (i.e., restriction of the arm to 25 degrees from the 
side) for a 30 percent rating under Diagnostic Code 5201.  Of 
all the findings, those obtained at the time of the October 
20, 2005 VA examination reflect the most severe impairment.  
At that time, there was slight atrophy of the deltoid and 
tenderness with palpation along the anterior shoulder, the 
acromioclavicular joint, and the upper arm.  Range of motion 
was forward flexion from 0 degrees to 180 degrees with pain 
between 90 degrees and 120 degrees; abduction from 0 degrees 
to 180 degrees with pain between 60 degrees and 120 degrees; 
and internal and external rotation from 0 degrees to 80 
degrees.  There was continued pain, fatigue, and lack of 
endurance - though no change in range of motion - with 
repetitive movement.  Muscle strength was 5/5.  X-rays of the 
left shoulder, at the time of the May 2001 examination, 
showed small marginal osteophytes at the acromioclavicular 
joint.  

The Board finds that there is no additional disability due to 
functional loss due to pain under 38 C.F.R. § 4.40 or 
additional disability due to functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The examiner who performed the 
October 2005 VA examination specifically stated in the 
assessment that pain, repeated use, fatigue, weakness, lack 
of endurance and incoordination did not limit joint function 
any further than noted.  Based on this evidence, the Board 
finds that the evidence of record establishes that the 
veteran's left shoulder disability does not cause additional 
functional impairment due to pain on use so as to warrant the 
assignment of an additional disability rating under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  

Consequently, a disability evaluation in excess of 20 percent 
under Diagnostic Code 5201 is not warranted, and the 
preponderance of the evidence is against the claim.   

In reaching the foregoing conclusions, the Board has 
considered other potentially relevant rating criteria as 
found in Diagnostic Codes 5200, 5202, and 5203.  In that 
regard, the Board notes that the RO has evaluated the 
veteran's disability under Code 5203.  However, there is no 
medical evidence of either ankylosis of scapulohumeral 
articulation or impairment of the humerus, clavicle, or 
scapula (i.e., in terms of malunion, nonunion, or 
dislocation).  Thus, the veteran's left shoulder disability 
is most appropriately rated under Diagnostic Codes 5003, 
5010, and 5201.  

In sum, there is no basis under any of the applicable rating 
codes for a disability rating in excess of 20 percent for the 
veteran's service-connected left shoulder disability.  As the 
preponderance of the evidence is against the claim for an 
increased rating for the left shoulder disability, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

The 20 percent rating for the service-connected post-
traumatic degenerative joint disease of the left shoulder is 
restored, effective December 1, 2001 to October 20, 2005; to 
that extent, the appeal is granted.  

A rating in excess of 20 percent for the post-traumatic 
degenerative joint disease of the left shoulder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


